DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on June 25, 2021.  Claim 1 is cancelled.  Claims 2, 5, 7, 14, 16, and 17 are amended.  Claims 18-43 are new.  Claims 2-17 are pending in the case.  Claims 2, 16, and 17 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on June 25, 2021, Applicant amended the claims and provided arguments in response to the double patenting rejection and rejection under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the double patenting rejection in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues, with no further elaboration, that it disagrees with the rejection and requests that it be held in abeyance.  Examiner notes that Applicant’s statement, with no additional argument or evidence, that it does not agree with the double patenting rejection is not persuasive with respect to overcoming the rejection.  In addition, Examiner notes that, since the double patenting rejection is not an objection or requirement as to form, the double patenting rejection cannot be held in abeyance.  See, e.g., MPEP 804.I.B.1.
ejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.
Applicant argues that “the map image of Jung is not updated to include information corresponding to a second time…[and] the haptic feedback disclosed by Jung cannot correspond to updating a user interface to display information corresponding to a second time….[f]urthermore, the haptic feedback disclosed by Jung is not provided ‘upon updating the user interface to include the information corresponding to the second time’ since Jung does not disclose any user interface that is updated to include information corresponding to a second time.”  
With respect to the combination of Lee and Jung, Applicant argues that “[i]f one of ordinary skill were to apply the teaching of Jung to Lee, the result would, at best, be a watch with a touch-screen that allows a user to touch and drag the globe image, and, if touching and dragging the globe image causes a destination to be displayed, then haptic feedback would be provided….even in this proposed combination of Lee and Jung, the destination being displayed would not correspond to a second time….the destination…would be based solely on how the globe image is panned, and not on any time.”
Applicant’s arguments are persuasive, and the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 16-20, and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 33, 35, 38, and 46 of U.S. Patent No. 10,739,971 in view of Mansour et al. (US 20160091867 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because any differences between the language of the claims can be considered to have the same meaning.


Instant Application 
(representative claims; terms which are identical or equivalent in bold text)
US Patent No. 10,739,971
(representative claims; terms which are identical or equivalent in bold text)
2. A device comprising: 

a display; 

a rotatable input mechanism that rotates 
relative to a housing of the device; 

one or more haptic output components; 

one or more processors; and 

memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 


displaying, on the display, a user interface that includes concurrently displaying: 

a time indicator indicating a first time; and 


a user interface object displaying information corresponding to the first time, wherein the information corresponding to the first time is information other than a date or time; 



while displaying the user interface on the display, detecting a first rotation of the rotatable input mechanism relative to the housing of the device; and 

in response to detecting the first rotation of the rotatable input mechanism: updating the user interface to include: 

a time indicator indicating a second time different from the first time, wherein the second time is determined in accordance with the first rotation; and 

information corresponding to the second time displayed at a location at which the user interface object displaying information corresponding to the first time was displayed prior to detecting the first rotation of the rotatable input mechanism, wherein the information corresponding to the second time is information other than a date or time; and 2 115281952Application No.: 16/989,626Docket No.: P27233USC1/77770000417201 

upon updating the user interface to include the information corresponding to the second time, outputting, via the one or more haptic output components, a haptic output corresponding to updating the user interface to display the information corresponding to the second time.  






































3. The device of claim 2, wherein the second time is a future time after the first time. 
 
4. The device of claim 2, wherein the second time is a past time before the first time.  


5. The device of claim 2, wherein the one or more programs further include instructions for: 

while displaying the user interface on the display, detecting a second rotation of the rotatable input mechanism relative to the housing of the device; and 

in response to detecting the second rotation of the rotatable input mechanism: updating the user interface to include: 

a time indicator indicating a third time different from the first time and the second time, wherein the third time is determined in accordance with the second rotation; and 

information corresponding to the third time displayed at a location at which the user interface object displaying information corresponding to the first time was displayed prior to detecting the first rotation of the rotatable input mechanism, 

wherein the information corresponding to the third time is information other than a date or time; and 



outputting, via the one or more haptic output components, a second haptic output corresponding to updating the user interface to display the information corresponding to the third time.

A device comprising:

a display;

a physical rotatable input mechanism that rotates relative to a housing of the device;



one or more processors; and

memory storing instructions that, when executed by the one or more processors, cause the device to:



display a first user interface on the display that includes concurrently displaying:

a first current-time indicator indicating a current time; and

a first user interface object configured to display information corresponding to the current time, wherein the information corresponding to the current time pertains to a first information source and is information other than a day, time, or date of the current time;

while displaying the first user interface on the display, detect a first rotation of the physical rotatable input mechanism relative to the housing of the device;

in response to detecting the first rotation of the physical rotatable input mechanism, update the first user interface to include:

a non-current-tune indicator indicating a first non-current time determined in accordance with the first rotation;


information corresponding to the first non-current time displayed at a location at which the first user interface object was displayed prior to detecting the first rotation, wherein the information corresponding to the first non-current time pertains to the first information source and is information other than a day, time, or date of the first non-current time; and

a representation of the current time, wherein the representation of the current time indicates the current time;

while displaying the updated first user interface, detect a first touch contact on the display; and
in response to detecting the first touch contact on the display:

in accordance with a determination that the first touch contact is at a location corresponding to the information corresponding to the first non-current time displayed at a location at which the first user interface object was displayed prior to detecting the first rotation:

display a second user interface corresponding to the first user interface object, wherein the second user interface is based at least in part on the information corresponding to the first non-current time; and

in accordance with a determination that the first touch contact is at a location corresponding to the representation of the current time that is displayed concurrently with the non-current time indicator that was displayed in response to detecting the first rotation of the physical rotatable input mechanism, update the first user interface to:

cease to display the non-current-time indicator that was displayed in response to detecting the first rotation of the physical rotatable input mechanism; and

display information corresponding to the current time at a location at which the first user interface object was displayed prior to detecting the first rotation.


35. The device of claim 33, wherein the first non-current time is a future time.

38. The device of claim 33, wherein the first non-current time is a past time.


46. The device of claim 33, wherein the instructions further cause the device to:


detect a second rotation of the physical rotatable input mechanism relative to the housing of the device;


in response to detecting the second rotation of the physical rotatable input mechanism, update the first user interface to include:

the non-current-time indicator updated to indicate a third non-current time determined in accordance with the second rotation;


information corresponding to the third non-current time displayed at a location at which the first user interface object was displayed prior to detecting the second rotation, 



wherein the information corresponding to the third non-current time pertains to the first information source and is information other than a day, time, or date of the first non-current time; and

the representation of the current time.



However, Mansour teaches one or more haptic output components; upon updating the user interface to include the information corresponding to the second time, outputting, via the one or more haptic output components, a haptic output corresponding to updating the user interface to display the information corresponding to the second time; and outputting, via the one or more haptic output components, a second haptic output corresponding to updating the user interface to display the information corresponding to the third time (e.g. paragraphs 0033-0034, bezel gestures, bezel providing tactile feedback; user gestures setting time using bezel gestures, bezel rotated to fine tune time; paragraph 0042, input received at bezel touch surface, matching input with gesture, executing action based on gesture, including by outputting on display of smart watch and via speaker and vibration of smart watch; paragraphs 0050-0051, 0053, 0057, wearable device with rotatably attached bezel touch surface which outputs tactile feedback).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the claims of U.S. Patent No. 10,739,971 and the teachings of Mansour in front of him to have modified the claims of U.S. Patent No. 10,739,971  (directed to a device having rotatable input mechanism and time based user interface) to incorporate the teachings of Mansour (directed to wearable device having a rotating bezel input device and user interface) to include the capability to, when detecting various user inputs to the rotatable input mechanism, match the inputs to various gestures, and execute various outputs in response to the gestures including a display output corresponding to a respective gesture and a tactile/vibration/haptic output corresponding to the respective gesture.  One of ordinary skill would have been motivated to perform such a modification in order to provide for added physical interactions with a smart watch as compared to conventional systems as described in Mansour (paragraphs 0002, 0016).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 5, 6, 8, 9, and 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160320756 A1) in view of Cheong et al. (US 20150293592 A1).
With respect to claims 2, 16, and 17, Lee teaches 
a device comprising: a display; a rotatable input mechanism that rotates relative to a housing of the device; one or more haptic output components; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for a method (e.g. paragraph 0034, Fig. 1A, mobile terminal including input unit 120, user input unit 123, output unit 150, display unit 151, haptic module 153, controller 180, memory 170; paragraph 0040, display unit and haptic output unit; paragraph 0042, memory 170 stores application programs executed in mobile terminal, data or instructions for operations of mobile terminal, etc.; paragraph 0043, controller 180 controlling operations including operations associated with application programs, processing, controlling components according to execution of application program in memory; paragraph 0049, mobile terminal configured as watch; paragraph 0052, display unit 151paragraph 0054, user input unit 123 may include jog wheel; paragraph 0073-0074, haptic module 153; paragraph 0117, Fig. 3, turning wheel 400 of watch type terminal; wheel surrounds outer side of body 301, may be rotated);
a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of the device with the display, the rotatable input mechanism that rotates relative to the housing of the device, and the one or more haptic output components, the one or more programs including instructions for performing the method (e.g. paragraphs 0034, 0040, 0042-0043, 0049, 0052, 0054, 0073-0074, and 0117 as cited above with respect to the components of the device, including memory 170 storing applications and instructions for execution by controller 180; see also paragraph 0214, machine readable medium having instructions for execution by processor embodying described invention); and 
the method, comprising, at the device with the display, the rotatable input mechanism that rotates relative to the housing of the device, and the one or more haptic output components (e.g. paragraphs 0034, 0040, 0042-0043, 0049, 0052, 0054, 0073-0074, and 0117 as cited above with respect to the components of the device
displaying, on the display, a user interface (e.g. paragraph 0186, displaying information/time; paragraph 0187, Fig. 12, displaying time information and icon indicating weather; paragraph 0200, Fig. 15A, displaying time based on districts; application for showing global time executed) that includes concurrently displaying: 
a time indicator indicating a first time (e.g. paragraph 0186-0188, Fig. 12, indicator indicating time; current time displayed; current time is 01:35, as shown in Fig. 12; paragraph 0200, Fig. 15A, time at which user is currently positioned marked on globe image, i.e. 11:55 am as shown in Fig. 15A); and 
a user interface object displaying information corresponding to the first time, wherein the information corresponding to the first time is information other than a date or time (e.g. paragraphs 0186-0188, Fig. 12, displaying information value which is changed with time, with respect to indicator indicating time; icon indicating weather; sunlight-shaped icon 1210; weather condition, temperature, currently positioned district, etc. may be displayed in middle region of screen of display unit; clear weather image displayed as background on whole screen; paragraph 0200, Fig. 15A, district at which user is currently positioned marked on globe image, i.e. SEOUL as shown in Fig. 15A; note also that the globe image at the current location is also a user interface object displaying information corresponding to the first time which is not a date or time, as shown in Fig. 15A, i.e. the map corresponding to the location); 
while displaying the user interface on the display, detecting a first rotation of the rotatable input mechanism relative to the housing of the device (e.g. paragraph 0186, 0187, 0189, Fig. 12, angle by which wheel 400 is turned and direction in which wheel is turned; user turns wheel 400 using fingers and then detaches fingers; user clockwise turns wheel; paragraph 0200, user turning wheel 400
in response to detecting the first rotation of the rotatable input mechanism (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning image, etc.): 
updating the user interface (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning globe image updating district/time) to include: 
a time indicator indicating a second time different from the first time, wherein the second time is determined in accordance with the first rotation (e.g. paragraph 0186, 0187, 0189, Fig. 12, changing time/information based on angle and direction by which wheel is turned; user turns wheel, and corresponding time is displayed, as shown in Fig. 12; time displayed as 06:20 after turning wheel; paragraph 0200-0201, Fig. 15B, time of set district displayed; when user clockwise turns wheel, time of set district, such as time of New York marked on globe image, i.e. 10:55 pm as shown in Fig. 15B); and 
information corresponding to the second time displayed at a location at which the user interface object displaying information corresponding to the first time was displayed prior to detecting the first rotation of the rotatable input mechanism, wherein the information corresponding to the second time is information other than a date or time (e.g. paragraph 0186, 0187, 0189, Fig. 12, information value is changed with time based on angle/direction of wheel turn; weather information corresponding to the time displayed after user turns wheel; weather information corresponding to 06:20 is displayed, as shown in Fig. 12; cloud shaped icon 1220 displayed; weather condition, temperature, time, district, etc. displayed in middle region of screen; cloudy-weather image displayed as background on whole screen; paragraph 0200-0201, Fig. 15B, globe image turned based on wheel turn direction, set district, weather displayed; position of NEW YORK marked on globe image; displaying appropriate image effect corresponding to change in time; i.e. where the updated globe image, name of location, and effect are all information corresponding to the second time displayed at the same location as the previously displayed information corresponding to the first time, and none are a date or a time).
Although Lee teaches a variety of haptic outputs (e.g. paragraph 0073-0074, haptic module generating various tactile effect; paragraph 0079, various patterns of vibrations and audio output in response to inputs; paragraph 0180, outputting vibration indicating completion of setting), Lee does not explicitly disclose upon updating the user interface to include the information corresponding to the second time, outputting, via the one or more haptic output components, a haptic output corresponding to updating the user interface to display the information corresponding to the second time.  However, Cheong teaches upon updating the user interface to include the information corresponding to the second time, outputting, via the one or more haptic output components, a haptic output corresponding to updating the user interface to display the information corresponding to the second time (e.g. paragraph 0413, Fig. 15, haptic support module performing control to output time information to display; when touch event occurs from specific area, outputting haptic feedback information corresponding to corresponding time; paragraph 0414, specific event occurs, obtaining current time information, output corresponding to specific haptic information to position corresponding to current time information; first and second haptic feedbacks output corresponding to hour/minute hands in response to touch inputs in respective areas; paragraph 0415, haptic feedbacks with varying intensity/characteristics/areas; paragraph 0416, haptic feedback in bezel areas corresponding to hour/minute hands; paragraph 0418, providing haptic feedback in first/search mode; second input mode for changing time; paragraph 0420, Fig. 16, providing haptic feedback related to check of weather information; touch event occurring, providing haptic feedback information to specific area; delivering relative ratio/degree of specific item corresponding to area through vibration intensity, frequency, orientation; paragraph 0421, outputting weather, temperature, humidity change to display where specific haptic feedback is outputted; paragraph 0423, obtaining region information based weather information, receiving weather information of corresponding information and displaying weather information hourly or daily; paragraph 0426, providing different haptic feedback according to content information; providing different tactile haptic feedback in respective weather display areas; supporting user checking today or weekly weather forecast; providing corresponding haptic feedback in area of display where event occurs; if weekly weather or hourly weather of the day is being displayed, providing haptic feedback to area corresponding to current time; providing specific haptic feedback corresponding to current time or today’s weather in area where user input occurs; when specific event occurs, providing soft and smooth tactile haptic feedback to the display if the weather is sunny; if weather is cloudy or rainfall probability is more than specific size, haptic module providing sticky tactile sense or rough haptic feedback but vary its intensity, speed, and pattern; expressing large or small amount of cloud or high or low rainfall probability by varying tactile texture degree; paragraph 427, in case of weather that wind is more than specific size, providing intensity and direction through haptic feedback; providing haptic feedback to specific or entire areas; i.e. where the system of Cheong outputs haptic feedback corresponding to both a currently displayed time and separate haptic outputs corresponding to weather information related to the currently displayed time, and corresponding to a weather change, such that, when incorporated into a system which causes the displayed time and weather information to change, after updating the interface to display the changed time and weather information, the system would output at least one haptic output corresponding to the changed time and weather information, such as a haptic output which corresponds to the weather as displayed after updating it).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Cheong in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces), to incorporate the teachings of Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device) to include the capability to, upon providing updated user interfaces in response to user input (such updating displayed time and weather information such as shown in Lee Fig. 12, including along with updating displayed map and location information associated with the time and weather information such as shown in Lee Fig. 15, in response to wheel operation, as taught by Lee), additionally provide a haptic output which corresponds to the updated user interface (i.e. where the haptic 
With respect to claims 3, 18, and 31, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed, and Lee further teaches wherein the second time is a future time after the first time (e.g. paragraph 0186, changing time/information value based on angle and direction in which wheel is turned; paragraphs 0188-0189, Fig. 12, changing time from current time of 01:35 to future time of 06:20 in response to clockwise turn of wheel).
With respect to claims 5, 20, and 33, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed, and Lee further teaches wherein the one or more programs further include instructions for: 
while displaying the user interface on the display, detecting a second rotation of the rotatable input mechanism relative to the housing of the device (e.g. paragraph 0186, displaying time/information based on angle and direction of wheel turn; i.e. the wheel can be rotated in a second manner other than the example described in paragraphs 0187-0189 and shown in Fig. 12, such as by rotating it in a different (counterclockwise) direction, or in the same direction but with a greater or lesser angle; paragraph 0200, user turns wheel clockwise or counterclockwise; i.e. user can turn counterclockwise, which is a second rotation compared to the clockwise rotation described in paragraphs 0200-0201 and shown in Fig. 15A
in response to detecting the second rotation of the rotatable input mechanism (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning image, etc.; i.e. user turning wheel counterclockwise or turn having lesser or greater angle as discussed above): 
updating the user interface (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning globe image updating district/time) to include: 
a time indicator indicating a third time different from the first time and the second time, wherein the third time is determined in accordance with the second rotation (e.g. paragraph 0186, indicator indicating time based on angle and direction in which wheel is turned; i.e. where, for example, if a user were to turn in a different direction compared to the example described in paragraphs 0187-0189, the time indicator would correspondingly be moved counterclockwise in time as opposed to clockwise in time; further the displayed time would be updated accordingly, based on the angle and direction of the wheel turn, such that a time which is different from the current time and different from the time shown in the example of Fig. 12 would be displayed; paragraph 0200, user turns wheel counterclockwise, the set district and time displayed; i.e. where a clockwise rotation of the wheel causes the globe to be turned clockwise and a corresponding location in the clockwise direction and its time to be displayed in the direction of the globe turn as shown in Figs. 15A-B, a counterclockwise rotation of the wheel would cause the globe to be turned counterclockwise and a corresponding location in the counterclockwise direction and its time to be displayed); and 
information corresponding to the third time displayed at a location at which the user interface object displaying e.g. paragraph 0186, displaying information value which is changed with time with respect to indicator indicating time; i.e. where, for example, if the user turns the wheel in the different direction and therefore causes a different time and time indicator to be displayed corresponding to the direction and angle of the wheel turn, then information corresponding to that different time, such as weather information, would be displayed at the location on the display utilized for displaying the weather information, such as to the left of the time display as shown in Fig. 12 in icon format, above the time display in textual/numerical format, or on the whole screen as a background as described in paragraph 0189; paragraph 0200, user turns wheel counterclockwise, global image turns counterclockwise, set district weather displayed; i.e. where the turn of the wheel is in a counterclockwise direction instead of a clockwise direction, the globe is turned in the counterclockwise direction causing corresponding globe information in that direction to be displayed instead of the corresponding globe information in the clockwise direction, and the weather corresponding to the location/district in the counterclockwise direction is also displayed, including the name of the location, a visual effect corresponding to the change in time, etc.).
Although Lee teaches a variety of haptic outputs (e.g. paragraph 0073-0074, haptic module generating various tactile effect; paragraph 0079, various patterns of vibrations and audio output in response to inputs; paragraph 0180, outputting vibration indicating completion of setting), Lee does not explicitly disclose upon updating the user interface to include the information corresponding to the third time, outputting, via the one or more haptic output components, a second haptic output corresponding to updating the user interface to display the information corresponding to the third time.  However, Cheong teaches upon updating the user interface to include the information corresponding to the third time, outputting, via the one or more haptic output components, a second haptic output corresponding to updating the user interface to display the information corresponding to the third time (e.g. paragraph 0413, Fig. 15, haptic support module performing control to output time information to display; when touch event occurs from specific area, outputting haptic feedback information corresponding to corresponding time; paragraph 0414, specific event occurs, obtaining current time information, output corresponding to specific haptic information to position corresponding to current time information; first and second haptic feedbacks output corresponding to hour/minute hands in response to touch inputs in respective areas; paragraph 0415, haptic feedbacks with varying intensity/characteristics/areas; paragraph 0416, haptic feedback in bezel areas corresponding to hour/minute hands; paragraph 0418, providing haptic feedback in first/search mode; second input mode for changing time; paragraph 0420, Fig. 16, providing haptic feedback related to check of weather information; touch event occurring, providing haptic feedback information to specific area; delivering relative ratio/degree of specific item corresponding to area through vibration intensity, frequency, orientation; paragraph 0421, outputting weather, temperature, humidity change to display where specific haptic feedback is outputted; paragraph 0423, obtaining region information based weather information, receiving weather information of corresponding information and displaying weather information hourly or daily; paragraph 0426, providing different haptic feedback according to content information; providing different tactile haptic feedback in respective weather display areas; supporting user checking today or weekly weather forecast; providing corresponding haptic feedback in area of display where event occurs; if weekly weather or hourly weather of the day is being displayed, providing haptic feedback to area corresponding to current time; providing specific haptic feedback corresponding to current time or today’s weather in area where user input occurs; when specific event occurs, providing soft and smooth tactile haptic feedback to the display if the weather is sunny; if weather is cloudy or rainfall probability is more than specific size, haptic module providing sticky tactile sense or rough haptic feedback but vary its intensity, speed, and pattern; expressing large or small amount of cloud or high or low rainfall probability by varying tactile texture degree; paragraph 427, in case of weather that wind is more than specific size, providing intensity and direction through haptic feedback; providing haptic feedback to specific or entire areas; i.e. where the system of Cheong outputs haptic feedback corresponding to both a currently displayed time and separate haptic outputs corresponding to weather information related to the currently displayed time, and corresponding to a weather change, such that, when incorporated into a system which causes the displayed time and weather information to change, after updating the interface to display the changed time and weather information, the system would output at least one haptic output corresponding to the changed time and weather information, such as a haptic output which corresponds to the weather as displayed after updating it; therefore, where a user causes a third time and corresponding location/weather information to be displayed according to the teachings of Lee, a second haptic output would be provided corresponding to the changed weather information according to the teachings of Cheong).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Cheong in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces), to incorporate the teachings of Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device) to include the capability to, upon providing updated user interfaces in response to user input (such updating displayed time and weather information such as shown in Lee Fig. 12, including along with updating displayed map and location information associated with the time and weather information such as shown in Lee Fig. 15, in response to wheel operation, as taught by Lee), additionally provide a haptic output which corresponds to the updated user interface (i.e. where the haptic output is based on the update to the change to the user interface and, therefore, provided upon performing the corresponding change in the user interface, such as by providing a haptic output corresponding to a change in displayed weather information, as taught by Cheong, where the change in the displayed weather information results from a user input changing the displayed time, and the weather information is associated with the time, as taught by Lee).  One of ordinary skill would have been motivated to perform such a modification in order address problems and disadvantages in the prior art associated with users not being able to determine which events correspond with vibrations generated at a device and to support more intuitive and easy classification via haptic outputs, including easily checking time and weather without seeing the display as described in Cheong (paragraphs 0004, 0006, 0415, 0417, 0418, 0424).
With respect to claims 6, 21, and 34, Lee in view of Cheong teaches all of the limitations of claims 5, 20, and 33 as previously discussed, and Lee further teaches wherein the second rotation of the rotatable input mechanism is a further rotation of the rotatable input mechanism in the same direction as the first rotation of the rotatable input mechanism (e.g. paragraph 0186, changing time/information value based on angle and direction in which wheel is turned; i.e. where a wheel turn in a clockwise direction but at a greater angle than shown in Fig. 12 is analogous to a further rotation of the wheel in the same direction).
With respect to claims 8, 23, and 36, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed, and Lee further teaches wherein the one or more programs further include instructions for: 
while displaying the updated user interface, detecting a touch contact on the display (e.g. paragraph 0190, user performing input to select region on display); and 
in response to detecting the touch contact on the display: 
in accordance with a determination that the touch contact is at a location corresponding to the information corresponding to the second time displayed at the location at which the user interface object was displayed prior to detecting the first rotation (e.g. paragraph 0190-0191, user input selecting region; touch input; i.e. a user may select a region on the display using a touch input, such as the cloud icon displayed to the left of 06:20 in Fig. 12, which is is displayed in the same position as the sun icon was previously displayed; this would also apply to a touch to a region having the word “Cloudy,” the temperature, etc., or to the whole screen when the weather information is displayed as a background of the whole screen as described in paragraph 0189): 
displaying a second user interface corresponding to the user interface object, wherein the second user interface is based at least in part on the information corresponding to the second time (e.g. paragraph 0190, enlarging information displayed at selected region; i.e. where displaying the selected information in an enlarged manner/format is analogous to displaying a second user interface which corresponds to and is based on the selected region/object/information).
With respect to claims 9, 24, and 37, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed, and Lee further teaches wherein the information corresponding to the first time and the information corresponding to the second time pertain to a first information source (e.g. paragraph 0188-0189 and 0200-0201, weather information).
With respect to claims 14, 29, and 42, Lee in view of Cheong teaches all of the limitations of claims  2, 16, and 17 as previously discussed, and Cheong further teaches wherein the one or more programs further include instructions for: 
upon updating the user interface to include the information corresponding to the second time, providing an auditory output corresponding to updating the user interface to display the information corresponding to the second time (e.g. paragraph 0080, performing audio information output related to haptic information; audio information mapped to haptic information; specific audio information output while specific haptic information is output; paragraph 0347, providing sound, audio, voice feedback in addition to haptic feedback at the same time; i.e. where, as previously discussed, a user performs an input according to Lee which causes both a displayed time and a corresponding displayed weather information to be changed, and a haptic output is provided according to the teachings of Cheong corresponding to the changed/newly-displayed weather, a an audio output may also simultaneously be provided which is mapped to the haptic feedback).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Cheong in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces), to incorporate the teachings of Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device) to include the capability to, upon providing updated user interfaces in response to user input (such updating displayed time and weather information such as shown in Lee Fig. 12, including along with updating displayed map and location information associated with the time and weather information such as shown in Lee Fig. 15, in response to wheel operation, as taught by Lee), additionally provide a haptic output which corresponds to the updated user interface, and an audio output .
Claims 15, 30, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheong, further in view of Mansour et al. (US 20160091867 A1).
With respect to claims 15, 30, and 43, Lee in view of Cheong teaches all of the limitations of claims  2, 16, and 17 as previously discussed, and Lee further teaches wherein the one or more programs further include instructions for: 
detecting the first rotation of the rotatable input mechanism has ceased (e.g. paragraph 0150, touch input, turning wheels and detaching/not detaching; paragraphs 0187 and 0189, user turns wheel with fingers and then detaches fingers from the wheel; i.e. where a user’s fingers detaching from the wheel after the wheel is rotated corresponds with a ceasing of the rotation); and 
in response to detecting the first rotation of the rotatable input mechanism has ceased, providing an output (e.g. paragraph 0189, when user turns and detaches fingers from wheel, weather information corresponding to time in region to which wheel is moved is displayed; displaying other information as described in paragraph 0189 and shown on Fig. 12).
Lee and Cheong do not explicitly disclose that the output is an auditory output.  However, Mansour teaches that the output is an auditory output (e.g. paragraph 0042, input to rotating bezel of wearable device is matched to gesture; action executed based on particular gesture, including output by speaker of smart watch).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, and Mansour in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces) and Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device), to incorporate the teachings of Mansour (directed to wearable device having a rotating bezel input device) to include the capability to, when detecting a user input to the rotating bezel/wheel of the smart watch (i.e. as taught by Lee and Mansour), match the input to a gesture (i.e. such as the rotating and then detaching fingers gesture of Lee), and execute an audio output by a speaker of the smart watch in response to the detected gesture (i.e. outputting a sound in response to detecting that the wheel/bezel is rotated and then stopped as indicated by the user detaching fingers from it).  One of ordinary skill would have been motivated to perform such a modification in order to provide for added physical interactions with a smart watch as compared to conventional systems as described in Mansour (paragraphs 0002, 0016).
Claims 7, 22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheong, further in view of McClendon et al. (US 9411422 B1).
With respect to claims 7, 22, and 35, Lee in view of Cheong teaches all of the limitations of claims  2, 16, and 17 as previously discussed, and Lee further teaches wherein the one or more programs further include instructions for: 
while displaying the user interface on the display, detecting a second rotation of the rotatable input mechanism relative to the housing of the device (e.g. paragraph 0186, displaying time/information based on angle and direction of wheel turn; i.e. the wheel can be rotated in a second manner other than the example described in paragraphs 0187-0189 and shown in Fig. 12, such as by rotating it in a different (counterclockwise) direction, or in the same direction but with a greater or lesser angle; paragraph 0200, user turns wheel clockwise or counterclockwise; i.e. user can turn counterclockwise, which is a second rotation compared to the clockwise rotation described in paragraphs 0200-0201 and shown in Fig. 15A); and 
in response to detecting the second rotation of the rotatable input mechanism  (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning image, etc.; i.e. user turning wheel counterclockwise or turn having lesser or greater angle as discussed above): 
updating the user interface (e.g. paragraph 0186, 0187, 0189, Fig. 12, updating displayed time and information based on wheel turn; paragraph 0200, when user turns wheel 400, turning globe image updating district/time) to include: 
a time indicator indicating a third time different from the first time and the second time, wherein the third time is determined in accordance with the second rotation (e.g. paragraph 0186, indicator indicating time based on angle and direction in which wheel is turned; i.e. where, for example, if a user were to turn in a different direction compared to the example described in paragraphs 0187-0189, the time indicator would correspondingly be moved counterclockwise in time as opposed to clockwise in time; further the displayed time would be updated accordingly, based on the angle and direction of the wheel turn, such that a time which is different from the current time and different from the time shown in the example of Fig. 12 would be displayed; paragraph 0200, user turns wheel counterclockwise, the set district and time displayed; i.e. where a clockwise rotation of the wheel causes the globe to be turned clockwise and a corresponding location in the clockwise direction and its time to be displayed in the direction of the globe turn as shown in Figs. 15A-B, a counterclockwise rotation of the wheel would cause the globe to be turned counterclockwise and a corresponding location in the counterclockwise direction and its time to be displayed); and 
information corresponding to the third time displayed at a location at which the user interface object displaying information corresponding to the first time was displayed prior to detecting the first rotation of the rotatable input mechanism, wherein the information corresponding to the third time is information other than a date or time (e.g. paragraph 0186, displaying information value which is changed with time with respect to indicator indicating time; i.e. where, for example, if the user turns the wheel in the different direction and therefore causes a different time and time indicator to be displayed corresponding to the direction and angle of the wheel turn, then information corresponding to that different time, such as weather information, would be displayed at the location on the display utilized for displaying the weather information, such as to the left of the time display as shown in Fig. 12 in icon format, above the time display in textual/numerical format, or on the whole screen as a background as described in paragraph 0189; paragraph 0200, user turns wheel counterclockwise, global image turns counterclockwise, set district weather displayed; i.e. where the turn of the wheel is in a counterclockwise direction instead of a clockwise direction, the globe is turned in the counterclockwise direction causing corresponding globe information in that direction to be displayed instead of the corresponding globe information in the clockwise direction, and the weather corresponding to the location/district in the counterclockwise direction is also displayed, including the name of the location, a visual effect corresponding to the change in time, etc.).
Although Lee teaches a variety of haptic outputs (e.g. paragraph 0073-0074, haptic module generating various tactile effect; paragraph 0079, various patterns of vibrations and audio output in response to inputs; paragraph 0180, outputting vibration indicating completion of setting), Lee does not explicitly disclose updating the user interface to include the information corresponding to the third e.g. paragraph 0413, Fig. 15, haptic support module performing control to output time information to display; when touch event occurs from specific area, outputting haptic feedback information corresponding to corresponding time; paragraph 0414, specific event occurs, obtaining current time information, output corresponding to specific haptic information to position corresponding to current time information; first and second haptic feedbacks output corresponding to hour/minute hands in response to touch inputs in respective areas; paragraph 0415, haptic feedbacks with varying intensity/characteristics/areas; paragraph 0416, haptic feedback in bezel areas corresponding to hour/minute hands; paragraph 0418, providing haptic feedback in first/search mode; second input mode for changing time; paragraph 0420, Fig. 16, providing haptic feedback related to check of weather information; touch event occurring, providing haptic feedback information to specific area; delivering relative ratio/degree of specific item corresponding to area through vibration intensity, frequency, orientation; paragraph 0421, outputting weather, temperature, humidity change to display where specific haptic feedback is outputted; paragraph 0423, obtaining region information based weather information, receiving weather information of corresponding information and displaying weather information hourly or daily; paragraph 0426, providing different haptic feedback according to content information; providing different tactile haptic feedback in respective weather display areas; supporting user checking today or weekly weather forecast; providing corresponding haptic feedback in area of display where event occurs; if weekly weather or hourly weather of the day is being displayed, providing haptic feedback to area corresponding to current time; providing specific haptic feedback corresponding to current time or today’s weather in area where user input occurs; when specific event occurs, providing soft and smooth tactile haptic feedback to the display if the weather is sunny; if weather is cloudy or rainfall probability is more than specific size, haptic module providing sticky tactile sense or rough haptic feedback but vary its intensity, speed, and pattern; expressing large or small amount of cloud or high or low rainfall probability by varying tactile texture degree; paragraph 427, in case of weather that wind is more than specific size, providing intensity and direction through haptic feedback; providing haptic feedback to specific or entire areas; i.e. where the system of Cheong outputs haptic feedback corresponding to both a currently displayed time and separate haptic outputs corresponding to weather information related to the currently displayed time, and corresponding to a weather change, such that, when incorporated into a system which causes the displayed time and weather information to change, after updating the interface to display the changed time and weather information, the system would output at least one haptic output corresponding to the changed time and weather information, such as a haptic output which corresponds to the weather as displayed after updating it; therefore, where a user causes a third time and corresponding location/weather information to be displayed according to the teachings of Lee, a second haptic output would be provided corresponding to the changed weather information according to the teachings of Cheong).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Cheong in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces), to incorporate the teachings of Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device) to include the capability to, upon providing updated user interfaces in response to user input (such updating displayed time and weather information such as shown in Lee Fig. 12, including along with updating displayed map and location information associated with the time and weather information such as shown in Lee Fig. 15, in response to wheel operation, as taught by Lee), additionally provide a haptic output which corresponds to the updated user interface (i.e. where the haptic output is based on the update to the change to the user interface and, therefore, provided upon performing the corresponding change in the user interface, such as by providing a haptic output corresponding to a change in displayed weather information, as taught by Cheong, where the change in the displayed weather information results from a user input changing the displayed time, and the weather information is associated with the time, as taught by Lee).  One of ordinary skill would have been motivated to perform such a modification in order address problems and disadvantages in the prior art associated with users not being able to determine which events correspond with vibrations generated at a device and to support more intuitive and easy classification via haptic outputs, including easily checking time and weather without seeing the display as described in Cheong (paragraphs 0004, 0006, 0415, 0417, 0418, 0424).

However, McClendon teaches that the second haptic output is output in accordance with a determination that a speed of rotation of the rotatable input mechanism is below a threshold, and in accordance with a determination that the speed of rotation of the rotatable input mechanism time is above the threshold, forgoing outputting the second haptic output corresponding to updating the user interface to display the information corresponding to the third time (e.g. col. 7 lines 39-42, user interaction moving indicator 312 within scrub bar, where currently selected position may be indicated such as via time stamp; col. 8 lines 45-51, haptic feedback dependent upon characteristics of user interaction, such as modifying the feedback based on user’s input speed or velocity such that a movement above a threshold speed results in modified or no haptic feedback, in order to prevent unwanted haptic output during rapid interaction; i.e. rapid user input to timeline based user interface may result in haptic feedback at speeds below a threshold, and no haptic feedback at speeds above the threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, and McClendon in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces) and Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device), to incorporate the teachings of McClendon (directed to user interaction content markers, including within time-based user interfaces in which user inputs results in selection of a time and content corresponding to the selected time, along with haptic output mechanisms) to include the capability to, when detecting user input for selecting a time within the time based interface (i.e. such as by rotating the wheel in order to select a time corresponding to the movement of the wheel and display information corresponding to the selected time as taught by Lee), determine a speed of the user input (i.e. the wheel rotation of Lee, the touch inputs of Jung and McClendon) and, if the speed is below the threshold, output a haptic effect corresponding to the changed time and information displayed (i.e. as taught by .
Claims 10-12, 25-27, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheong, further in view of Abramov (US 20180052428 A1).
With respect to claims 10, 25, and 38, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed.  Lee and Cheong do not explicitly disclose wherein the one or more programs further include instructions for: 
in response to detecting the first rotation of the rotatable input mechanism: 
in accordance with a determination that the second time corresponds to a predefined time, outputting, via the one or more haptic output components, a third haptic output.
However, Abramov teaches wherein the one or more programs further include instructions for: 
in response to detecting the first rotation of the rotatable input mechanism (e.g. paragraph 0076, providing watch with control ring having tactile feedback such as uneven ease of rotation, number of natural resting points, etc.; i.e. tactile/haptic feedback based on user rotation of control ring): 
in accordance with a determination that the second time corresponds to a predefined time, outputting, via the one or more haptic output components, a third haptic output (e.g. paragraph 0076, natural resting points associated with significant hour, minute, etc.; providing tactile feedback such as using digitally controlled haptic engines included with watch to impart to user complex tactile patterns and other information; i.e. where the user has rotated the control wheel/ring to a position corresponding with a preset significant time, corresponding haptic feedback is output).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, and Abramov in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces) and Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device), to incorporate the teachings of Abramov (directed to a wearable smart watch with a control ring and haptic feedback mechanism) to include the capability to, when the user operation of the wheel/control ring moves to a position corresponding to a preset significant time, output corresponding haptic feedback.  One of ordinary skill would have been motivated to perform such a modification in order to assist the user in operating a smart watch by reducing reliance on the display as described in Abramov (paragraph 0076).
With respect to claims 11, 26, and 39, Lee in view of Cheong further in view of Abramov teaches all of the limitations of claims 10, 25, and 38 as previously discussed, and Abramov further teaches wherein the predefined time is a predefined time interval (e.g. paragraph 0076, point associated with significant hour/minute).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, and Abramov in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces) and Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device), to incorporate the teachings of Abramov (directed to a wearable smart watch with a control ring and haptic feedback mechanism) to include the capability to, when the user operation of the wheel/control ring moves to a position corresponding to a preset significant time interval, output corresponding haptic feedback.  One of ordinary skill would 
With respect to claims 12, 27, and 40, Lee in view of Cheong, further in view of Abramov teaches all of the limitations of claims 10, 25, and 38 as previously discussed, and Lee further teaches wherein the predefined time is a predefined future time after the first time (e.g. paragraph 0186, changing time/information value based on angle and direction in which wheel is turned; paragraphs 0188-0189, Fig. 12, changing time from current time of 01:35 to future time of 06:20 in response to clockwise turn of wheel).
Claims 13, 28, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheong, further in view of Abramov, further in view of Seo et al. (US 20110193878 A1).
With respect to claims 13, 28, and 41, Lee in view of Cheong teaches all of the limitations of claims 10, 25, and 38 as previously discussed, and Lee further teaches wherein the second time is a past time before the first time (e.g. paragraph 0186, time/time indicator based on direction in which wheel turned; i.e. where the example of Fig. 12 described in paragraphs 0187-0189 describes a clockwise rotation of the wheel causing selection and display of a future time with respect to a current time, a rotation in the opposite/counterclockwise direction would cause selection and display of a time corresponding to that direction, a past time before the current time).
However, assuming arguendo that Lee does not explicitly disclose wherein the second time is a past time before the first time, Seo teaches wherein the second time is a past time before the first time (e.g. paragraph 0054, user may determine weather information of a different time period by controlling an hour hand or minute hand of a time and weather item 210 to determine weather information of the past or future; paragraph 0066, rotating hour/minute hand to confirm information with respect to the past or future; paragraph 0068, confirming history by counterclockwise rotation; see also Figs. 2, 5, 7, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, .
Claims 4, 19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cheong, further in view of Seo.
With respect to claims 4, 19, and 32, Lee in view of Cheong teaches all of the limitations of claims 2, 16, and 17 as previously discussed, and Lee further teaches wherein the second time is a past time before the first time (e.g. paragraph 0186, time/time indicator based on direction in which wheel turned; i.e. where the example of Fig. 12 described in paragraphs 0187-0189 describes a clockwise rotation of the wheel causing selection and display of a future time with respect to a current time, a rotation in the opposite/counterclockwise direction would cause selection and display of a time corresponding to that direction, a past time before the current time).
However, assuming arguendo that Lee does not explicitly disclose wherein the second time is a past time before the first time, Seo teaches wherein the second time is a past time before the first time (e.g. paragraph 0054, user may determine weather information of a different time period by controlling an hour hand or minute hand of a time and weather item 210 to determine weather information of the past or future; paragraph 0066, rotating hour/minute hand to confirm information with respect to the past or future; paragraph 0068, confirming history by counterclockwise rotation; see also Figs. 2, 5, 7, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee, Cheong, and Seo in front of him to have modified the teachings of Lee (directed to a watch type terminal having a rotary dial, haptic output mechanism, and capability to display various time based user interfaces, including map/globe based interfaces) and Cheong (directed to haptic information management in an electronic device, including a wearable/watch type device), to incorporate the teachings of Seo (directed to providing history of information associated to time information) to include the capability to, when the user operation of the wheel/control ring moves to a position corresponding to a previous time, such as by rotating in a counterclockwise direction while a current time is displayed, selecting a time corresponding to the user operation of the wheel in the direction (as taught by Lee), where the selected time is a time which is previous to the current time.  One of ordinary skill would have been motivated to perform such a modification in order to address a need for a method of associating and displaying time information and associated information with each other and supporting a history of information associated with corresponding time information changed by controlling time information as described in Seo (paragraph 0008-0009).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US 20160054892 A1) teaches providing sound or vibration notifications when a scheduled time is within a reference time range (paragraph 0046).
Frid et al. (US 20100188327 A1) teaches use of haptic profiles used in response to various user interface events, in which haptic signatures and sounds are both associated with various user interface events (see, e.g., Fig. 4).
Roderick et al. (US 7089292 B1) teaches a device for browsing electronic content, including content indexed by date, by identifying a location within the content using audio and haptic effects, such as using a rotatable knob (see abstract, Fig. 5).
Levesque et al. (US 20160018891 A1) teaches providing haptic effects in response to user inputs, such as interacting with a knob and/or slider, in order to 
Chan et al. (US 20160259488 A1) teaches a time based user interface having a variable display area for displaying information corresponding to a currently displayed time (paragraph 0025, time based offers synchronized with visual time display such as analog watch dial; paragraph 0070-0071, clockwise and counterclockwise swipes causing sequences of symbols to be rendered corresponding to path of swipe; see also Figs. 5 and 6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179